OFFICE   OF    THE    A-ITORNEY        GENERAL   OF   TEXAS
                                    AUSTIN




Honorable Luther c. Johnston
County kttorney
hnderson   County
PalestIne,   Tfu4s

Dear Slra                           Opinion Eo. O-1716
                                    Re:  Right OS the aounty Judge to
                                         Vote as ,a~-4qmber.
                                                          of the aoun-
                                         ty oonqnlsalozieers
                                                          court.




     aomnl5sionera~        aourt,                       en there are
                                                    eaent , Inaluding
                                                        te for 4 pro-

                                                     raula~loflers
                                                       ah4km4n or
                                                at all tlmss duet

                                              queatlonn you dsalre t43know
                                              has the right to vote at all
                                             of the aoada 6Iomra~ court.
                                                       Texar Co~%tItutlon



               Ioh there shall be eleotsd  by the
     qualified voters thereof one countiy OOmmissiOner,
     ti0 8heu. bold hi8 offlae r0r two years and u11-
     tIl hIa euaaeaaor shall be eleated and qualified.
     the county aomnissloners so chosen, with the awn-
     tY Judee, UB presiding officer, shall conpoae the
?lon.Luther C. Johnaton, isce 2


     County CommIssIonera Court, which ahull exer-
     cise such powers und jurlsdlctlon over all
     county business, as Is conferred by thic con-
     stitution and the laws of the State, or 2s may
     be hereafter presorIbed.w
          .irtlolen2342 and 2343 of Vernon's Clvll Statutes
reads as followa:

            ‘Art.
                2342.  The s everol commIssIoners,
     to@ther  with the county judi(e,shall compose
     the "CommIasionera Court," tindthe county
     judae, When present, shall be the presldln(:
     officer of saId court."
            w.u%. 2343.Any three members of the
     Said   OOUrt,   inchding
                           tho comty jud@, ahall
     constitute a quorum fbr the transaction of any
     business, except that of levyInS n countytsx."
          Vi0refer you to an opinion of the honorable ii.V.
3aYfdBon, Attorney General of Texas, dated July 7, 1905, to
    George T. Todd, Jefferson, Texas, which passed
:.!r.                                               upon the
question of what constituted a quorum of the cammIssioners
court, and the right of the oounty judge to rote upon his
suooessor, when the fasts showed the oounty judge had re-
signed but his resignation had not been acoepted. ThIS
oplnlon holds that the resignation of the county JuQe 16
ndt effective until accepted and his suooeasor Is qualified;
thct the county judge has 4 right to vote; that the oounty
judge and two coumksaloners constitute 4 g~orum except as
to levying a tax; ahd that the county judge can vote upon
his suaoessor.
            .knexaerpt from this opinion reads:
            *You are, therefore, respectfully edrised
    that, notwithstanding the county judge of your
    county has tendered hla resignation aa county
    ju&e, end In the law, he continues In office
    and Is not released    from his dUtie6 and respon-
    s1blllties until1u suooessor    is appOinted und
    suallfled. Therefore,     he and two of the wrrmcls-
    iloners    constitute a quorum of the wmmjsnioners!
    court for    the purpose of oppolntlne:hissuccessor
,




    Xon . Luther C. Zohnston, i‘<iee
                                   3


         ad he hds a rlC:htto vote on the tippointmcnt
         of his successor (opinions of the ittorney
         Generul, 19013~8)".
              In Y very lengthy kinaable o?lnlon wAttan
    %roh 15, 1935, by Hon. inthony ::unIscdco, ,&3lstaIlt
    ..ttorneyGeneral, pseelng upon the sane question wo now
    have under consideration this department held that.the
    county judge Is the presiding member of the oommleelon-
    ere.1court and thet this court 3s composed of five mem-
    bars, fcur cotiesloners and the county judge and euoh
    member, lncluaiw the county judge, has the right to
    vote 8t any and all times and all rl&ts Inoldent there-
    to upon any question presented to the court.
              Vie conaur with the holdI& as stated 15 the
    ubove mntlonea opinion and believe that It oorreotly
    construes the law regard-    W   question now under am-
    sideration.
              It appeers from all the authorities that we
    have examined that the oounty judge I.8an Integral part
    of the o~mmi~sfoners' @urt end in none of the authorl-
    ties, aonstItutIonal, statutory, or juaioial Interpreta-
    tions is the right of such judge as 4 oonstituent member
    of the commIssIonera* court denied nor Is his right to
    vote aenled expressly or Implledly.
              YOU are respeotfully advised that It Is the
    opinion of this department that the county judge enjOyS
    equal voting rlehts with all of the other members of the
    oomissloners' court r&ich will lnolude the ri&ht to mnke
    or second any motion and the rIGht to vote whether there
    be * tie emong the votes OS other membera of the court Or
    not.
              Trusting that the foreeolng fully anawere your
    Inquiry, we remdIn
                                       Yours very truly